Citation Nr: 1731600	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-40 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected traumatic brain injury (TBI) residuals, to include whether a separate rating for a peripheral vestibular disorder is warranted.  

2.  Entitlement to a compensable disability rating for residuals of an abdominal cyst removal.  

3.  Entitlement to a compensable disability rating for the service-connected residuals of a superficial laceration of the left cheek.  

4.  Entitlement to a compensable disability rating for residuals of a left maxillary bone fracture.  

5.  Entitlement to service connection for tinnitus, to include as a residual of the service-connected TBI.  

6.  Entitlement to service connection for a lumbar spine disability.  

7.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

8.  Entitlement to service connection for residuals of an injury to the right elbow, to include as secondary to a peripheral vestibular disorder.  

9.  Entitlement to service connection for residuals of an injury to the bilateral knees, claimed as secondary to a peripheral vestibular disorder.  

10.  Entitlement to service connection for a depressive disorder, claimed as secondary to the service-connected TBI.  

11.  Entitlement to a disability rating in excess of 30 percent for the service-connected posttraumatic headaches.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954, and had a period of active duty for training (ACDUTRA) from June 7, 1961 to June 27, 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2011 (Issues 1 through 6), April 2012 (Issue  7), December 2012 (Issues 8 and 9), and November 2014 (Issues 10 through 12) by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

More specifically, the September 2011 rating decision, in pertinent part, granted service connection for headaches and other residuals of a TBI; assigned an initial 30 percent rating for the service-connected headaches and a 10 percent rating for the other residuals of a TBI, both effective from September 17, 2010.  In addition, the RO denied service connection for a lumbar spine disability and tinnitus, and confirmed and continued previously assigned noncompensable disability ratings for the service-connected abdominal cyst removal, left maxillary bone fracture and the residual scar/laceration of the left cheek.  The Veteran disagreed with the all of the above determinations except for the initial 30 percent rating assigned for the headaches.  In an April 2016 rating decision, issued during the course of the appeal, the RO determined that the Veteran's TBI residuals also included vertigo, but found that neither an increased rating for TBI nor a separate compensable rating for vertigo was warranted.  Therefore, Issue Number 2 is characterized accordingly.  

In the April 2012 rating decision, the RO confirmed and continued a previously denied claim of service connection for hearing loss.  (See unappealed rating decisions dated October 2008 and June 2010, denying the initial claim of service connection on the merits, and finding no new and material evidence submitted to reopen the previously denied claim, respectively.)  

In the December 2012 rating decision, the RO denied claims of service connection for injuries to the right elbow and bilateral knees, claimed as secondary to a fall during a period of vertigo.

In the November 2014 rating decision, the RO denied service connection for a depressive disorder with anxiety and entitlement to a TDIU.  In addition, the RO confirmed and continued the previously assigned 30 percent rating for the service-connected headaches.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of service connection for hearing loss, as well as the claims of service connection for a right elbow injury, and a bilateral knee disability; the claim for a higher rating for TBI; and, the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2008 rating decision, the RO denied a claim of service connection for hearing loss based on a finding that there was no nexus between current hearing loss and service.  

2.  In an unappealed June 2010 rating decision, the RO denied a claim of service connection for hearing loss based on a finding that new and material evidence sufficient to reopen the previously denied claim was not received.  

3.  Presuming its credibility, the evidence associated with the record since June 2010 relates to an unestablished fact necessary to substantiate the claim of service connection for a hearing loss disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a hearing loss disability.  

4.  The Veteran's lumbar spine disability had its onset many years following service discharge, and is not otherwise related to service, including the service-connected TBI.  

5.  The Veteran has a medically diagnosed depressive disorder which conforms to DSM-5, and which is, as likely as not, a residual of the Veteran's service-connected TBI.  

6.  The Veteran has a medically diagnosed tinnitus, which is, as likely as not, related to the Veteran's TBI.  

7.  The Veteran's service-connected status post abdominal cyst removal is asymptomatic and without a visible scar.  

8.  The Veteran's service-connected residuals of a superficial laceration of the left cheek is manifested by a non-visible facial scar with no characteristics of disfigurement.  

9.  The Veteran's residuals of a left maxillary fracture is manifested by no more than malunion with slight displacement of the maxilla.  

10.  The Veteran has medically diagnosed peripheral vestibular disorder secondary to the service-connected TBI, which is manifested by vertigo, dizziness, and occasional staggering.  

11.  For the entire period covered by this claim, the Veteran's service-connected headaches have more nearly approximated that of characteristic prostrating attacks occurring on an average of once per month, but do not more nearly approximate that of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The October 2008 and June 2010 rating decisions denying service connection for hearing loss are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A lumbar spine disability was not incurred in service and it is not proximately due to, or a result of, the service-connected TBI.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.310 (2016).

4.  Resolving all doubt in favor of the Veteran, a depressive disorder is proximately due to, or the result of, the service-connected TBI.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.310, 4.124a, Diagnostic Code 8045; 4.130, Diagnostic Codes 9304, 9435 (2016).

5.  Resolving all doubt in favor of the Veteran, tinnitus is proximately due to, or the result of, the service-connected TBI.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.310, 4.87, Diagnostic Code 6260, 4.124a, Diagnostic Code 8045 (2016).  

6.  The criteria for the assignment of a compensable rating for the service-connected status post abdominal cyst removal have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7805 (2016).

7.  The criteria for the assignment of a compensable rating for the service-connected superficial laceration of the left cheek have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7800 (2016).

8.  The criteria for the assignment of a compensable rating for the residuals of the service-connected left maxillary fracture have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.150, Diagnostic Code 9916 (2016).

9.  The criteria for the assignment of a separate rating, 30 percent rating, but not higher, for the TBI-related peripheral vestibular disorder, have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310(d), Part 4, 4.87a, Diagnostic Codes 8045, 6204 (2016).

10.  The criteria for the assignment of a disability rating in excess of 30 percent for TBI-related posttraumatic headaches have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in May 2010, May 2011, December 2012, and July 2013, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection and for increased ratings, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's claim for a higher initial rating for the service-connected TBI arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As the previously denied claim of service connection for hearing loss is reopened, no discussion of VA's duty to notify and assist the claimant is necessary with respect to that claim.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  

The Veteran has been afforded multiple examinations to address his assertions, and there is no assertion that the examinations were less than adequate.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
VA's duties to notify and assist the Veteran with respect to the claims decided herein, have been met.  

II.  New and Material Evidence

The Veteran's original claim of service connection for hearing loss was denied by the RO in an October 2008 rating decision.  According to a September 2008 statement in support of his claim, the Veteran indicated that he was an artillery soldier and exposed to a highly noisy environment during active service.  In the alternative, the Veteran maintains that his hearing loss is a residual of his service-connected TBI.  

At the time of the October 2008 rating decision, the evidence of record, in addition to the Veteran's lay assertions noted above, included the Veteran's service treatment records (STRs) and a June 2008 private audiology report indicating a diagnosis of moderately severe to severe sensorineural hearing loss bilaterally.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service treatment records (STRs) indicate that the Veteran's hearing was measured by a whispered voice test at the time of entry as well as at discharge.  On both occasions, the whispered voice testing revealed 15/15 (normal) hearing.  See May 1952 induction examination and July 1954 discharge examination.  

During service, the Veteran presented with bloody drainage from his left ear with pain in July 1953.  He was treated with penicillin for an ear infection.  In September 1953, the Veteran presented with left ear pain.  Otoscopic examination indicated no infection, and no drum perforation.  The examiner noted folliculitis in the ear canal.  The examiner opened and drained the papules.  

Following active duty, the Veteran served in the Reserves.  During a period of active duty for training (ACDUTRA) in June 1961, the Veteran suffered a blow to the left cheek in the line of duty when a heavy tool fell on him while fixing a truck tire.  Following the accident, the Veteran was unable to open his mouth fully and had a slight amount of bleeding from the left cheek.  He also complained of numbness involving the left upper half of his mouth.  He was admitted to the hospital with swelling in the left maxillary area, tenderness to palpation and a laceration in the center of the left cheek.  He was unable to open his mouth beyond 2cm due to pain.  X-rays revealed a non-displaced fracture of the left maxilla.  He was treated with cold applications to the left side of the face and analgesics as necessary for pain.  The swelling gradually decreased and the Veteran was subsequently able to open his mouth.  During his recovery, however, some subcutaneous emphysema was noted in the left cheek and the Veteran was started on antibiotics prophylactically.  He was discharged in satisfactory condition one week after admission and sent to resume his reserve status.  

A June 1961 Medical Board Examination conducted on the date of the Veteran's hospital discharge reveals normal hearing bilaterally, based on audiometric testing and whispered voice testing.  

Also of record at the time of the October 2008 rating decision is a July 1973 Medical Report of Duty Status indicating that the Veteran was not fit for duty regarding head trauma and hearing loss.  September 1973 and October 1973 Medical Reports of Duty Status indicate that the Veteran remained not fit for duty regarding posttraumatic headaches and hearing loss, although the symptoms were thought to be in the process of resolving.  

At the Veteran's June 2008 private audiologic evaluation, he reported a long history of hearing loss.  

The October 2008 rating decision denied the claim of service connection for hearing loss based on a finding that the Veteran's current hearing loss was first shown in 2008, over 50 years following discharge from service.  The Veteran did not appeal that determination and it became final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The October 2008 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In addition, no evidence that was relevant to the issue of hearing loss was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the October 2008 decision with respect to those claims.  38 C.F.R. § 3.156(b) (2016).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In April 2010, the Veteran requested to reopen his claim of service connection for bilateral hearing loss.  He asserted that the hearing loss was related to in-service head trauma which resulted from the injury to his left cheek in June 1961, as summarized above.  

In support of his claim, he submitted an April 2010 handwritten note from his doctor, G.R.R., M.D., who confirmed that he had treated the Veteran for worsening hearing loss and vertigo, which the Veteran reported to him had their onset following the injury in 1961.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported hearing loss and tinnitus.  He asserted that he was exposed to six years of artillery noise during service, but also reported twenty years of occupational noise exposure to ship engine rooms as a merchant marine and also reported exposure to airplanes, helicopters and explosions for eleven months in Vietnam while he worked for the Military Sea Transportation as a civilian.  The Veteran also reported an onset of tinnitus in 1966, but the circumstances of onset could not be established.  The examiner noted that prolonged exposure to high intensity noise causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss; however, the examiner also opined that the Veteran's condition could be related to his head/face trauma.  Nevertheless, because a June 1961 hospital in-patient discharge examination (following the head/face trauma) showed normal hearing, the examiner opined that the Veteran's current hearing loss was not related to noise exposure in service or to the 1961 head/face trauma, and most likely related to post-service occupational noise exposure.  The examiner also indicated that the Veteran's tinnitus was associated with his hearing loss because tinnitus is known to be a symptom associated with hearing loss.  

In a June 2010 rating decision, the RO denied the Veteran's claim of service connection for hearing loss based on a finding that new and material evidence had not been received to reopen the previously denied claim.  The Veteran did not appeal that determination and it became final.  In addition, no new and material evidence was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the June 2010 decision with respect to those claims.  38 C.F.R. § 3.156(b) (2016).  In this regard, the Veteran submitted an additional statement in September 2010 asserting that his hearing loss began following the 1961 injury, and he also submitted a lay statement dated in October 2010 from a former soldier who purportedly served with the Veteran at the time of the 1961 injury and who asserts that he witnessed the Veteran have trouble hearing following the 1961 injury.  These statements are not new and material because they are cumulative of evidence already of record, and do not provide a reasonable basis for substantiating the claim.  

Since the June 2010 rating decision, additional evidence has been added to the record.  First, the record reflects that the Veteran was diagnosed with a TBI, and service connection was subsequently granted for TBI as a result of the 1961 injury.  The Veteran also reported that he developed tinnitus secondary to the TBI.  The Veteran was afforded a VA audiologic examinations in August 2011and September 2014, and findings were similar to those from the previous VA examination.  The examiner opined that the Veteran's current hearing loss was not related to service, including his TBI.  A February 2016 VA examination indicates that the Veteran has a peripheral vestibular disorder, which includes symptoms of tinnitus and vertigo, and an April 2016 rating decision associated the Veteran's peripheral vestibular disorder with his TBI.  

The Veteran's statements indicate that the Veteran has trouble hearing, and has ringing in his ears, which had its onset at the time of the injury in June 1961, although the Veteran did not report hearing loss until sometime later.  The Veteran's tinnitus has been associated with his hearing loss; and, the Veteran's tinnitus has been associated with a peripheral vestibular disorder that was ultimately found to be secondary to the Veteran's service-connected TBI.  

Presuming the credibility of this evidence, it is new and material because it shows a possibility that the Veteran's hearing loss and tinnitus are related, and that the tinnitus is associated with the service-connected TBI.  Neither service connection for TBI with a peripheral vestibular disorder, nor the February 2016 medical opinion were previously of record and this evidence raises a reasonable possibility of substantiating the claim of service connection for hearing loss.  As the new evidence addresses the reasons for the prior denials, it is material and the claim of service connection for hearing loss may be reopened.  

The reopened claim of service connection for hearing loss is addressed in the REMAND which follows.

III.  Service Connection

The Veteran seeks service connection for disabilities of the lumbar spine, a depressive disorder, and tinnitus.  The Veteran maintains that these disabilities are secondary to his service-connected TBI with residual peripheral vestibular disorder/vertigo.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as arthritis or organic diseases of the nervous system, for example, become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The above presumption is not applicable to the present case because the Veteran is claiming continuity of symptoms since his injury during a period of ACDUTRA in June 1961.  That period of ACDUTRA was less than 90 days.  

Active military, naval, or air service includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Lumbar Spine

In his September 2010 claim, the Veteran asserted that he began having minor back pain at the time of the 1961 injury, and the pain gradually increased over time to a severe state.  

The Veteran was afforded a VA spine examination in August 2011.  X-ray findings confirmed a diagnosis of multilevel degenerative changes, and straightening of the lumbar lordosis with muscle spasm.  Based on a review of the record, the examiner opined that the Veteran's low back condition was secondary to the normal aging process, and was not related to the in-service TBI.  

There is no contradictory medical opinion of record.  While the Veteran is competent to report back pain at the time of the 1961 injury, that worsened over time, the Veteran does not possess the requisite medical background necessary to provide a competent opinion as to causation in this matter, where, as here, the etiology of the Veteran's current back diagnosis and a relationship to trauma decades earlier involves a complex medical question not capable of lay observation.  

Accordingly, the Board assigns greater weight to the competent medical opinion than to the Veteran's lay assertions.

For these reasons, the preponderance of the evidence is against the claim and service connection for a lumbar spine disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Depressive Disorder

The Veteran asserts that he has a psychiatric disorder that resulted from his service-connected TBI.  

Under 38 C.F.R. § 3.310 (d), in a veteran who has a service-connected TBI, the following shall be held to be the proximate result of the service-connected TBI, in the absence of clear evidence to the contrary:  (i) Parkinsonism, including Parkinson's disease, following moderate or severe TBI; (ii) Unprovoked seizures following moderate or severe TBI; (iii) Dementias of the following types: presenile dementia of the Alzheimer type, frontotemporal dementia, and dementia with Lewy bodies, if manifest within 15 years following moderate or severe TBI; (iv) Depression if manifest within 3 years of moderate or severe TBI, or within 12 months of mild TBI; or (v) Diseases of hormone deficiency that result from hypothalamo-pituitary changes if manifest within 12 months of moderate or severe TBI.  Thus 38 C.F.R. § 3.310 (d)(1) entails presumptive service connection for the above disabilities.

In the present case, there is no evidence of record showing that the Veteran's current psychiatric disorder was manifested within 3 years of moderate or severe TBI, or within 12 months of mild TBI.  38 C.F.R. § 3.310 (d)(1)(iv).  

However, secondary service connection may also be awarded under 38 C.F.R. § 3.310 (d)(2) for any condition not meeting the above criteria, under the generally applicable provisions of service connection.  This would entail consideration of non-presumptive service connection, established by the evidence of record.  Therefore, the Board will consider whether service connection for a psychiatric disorder, claimed as secondary to the service-connected TBI, is warranted on a non-presumptive basis. 

The determination of the severity level (mild, moderate, or severe) of the underlying TBI is based on the TBI symptoms at the time of the injury or shortly thereafter.  The TBI does not have to meet all the criteria listed under a certain severity level in order to classify the TBI at that severity level.  If a TBI meets the criteria in more than one category of severity, then the TBI should be ranked at the highest level in which a criterion is met, except where the qualifying criterion is the same at both levels.  38 C.F.R. §  3.310 (d)(3). 

A TBI is mild in severity if there is normal structural imaging, loss of consciousness for up to 30 minutes, alteration of consciousness or mental statement for a moment to up to 24 hours, post-traumatic amnesia for up to a day, and a Glasgow Coma Scale ranging from 13 to 15.  A TBI is moderate in severity if there is normal or abnormal structural imaging, loss of consciousness from 30 minutes to less than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia from one to 7 days, or Glasgow Coma Scale from 9-12.  A TBI is severe if there is normal or abnormal structural imaging, loss of consciousness for more than 24 hours, alteration of consciousness or mental state for more than 24 hours, post-traumatic amnesia for more than 7 days or a Glasgow Coma Scale of 3-8.  See 38 C.F.R. §  3.310 (d)(3).

The resultant disabling effects of a TBI event beyond those that follow immediately from the acute injury to the brain are known as TBI residuals or TBI sequelae.  The signs and symptoms of TBI residuals can be organized into the three main categories of physical, cognitive, and behavioral / emotional residuals for evaluation purposes.  TBI residuals can resolve in a short period of time, persist chronically or permanently, or may also have a delayed onset.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 2, Block d (change date September 29, 2016).

At the time of the head injury in June 1961, the Veteran did not report depression or other psychiatric symptoms.  

The record reflects that the Veteran underwent a private psychological assessment in October 2012.  The psychologist, L.R., indicated that the Veteran met the DSM criteria for Major Depression, with symptoms of memory loss, irritability, sleep disturbance, depressed mood and difficulty performing activities of daily living.  The examiner also opined that the Veteran's major depression was, as likely as not, linked to the in-service head trauma.  The examiner noted that his opinion was based on reviewed the Veteran's claims file and his years of experience performing psychological assessments and psychotherapy to adults with social and emotional maladjustment, as well as having treated other patients with traumatic experiences.

At an October 2014 VA psychiatric examination, the Veteran was diagnosed with mild depression that conformed to the DSM-5 criteria.  The examiner also noted that the Veteran had a diagnosis of neurocognitive disorder.  The examiner indicated that symptoms attributable to mild depression included mild loss of appetite, mild loss of energy, and episodes of sadness; and, symptoms attributable to neurocognitive disorder included forgetfulness, loss of memory, disorientation to time, place, or person, inability to think in abstract terms, and loss of attention span.

With regard to the Veteran's specific diagnosis, the examiner indicated that the Veteran's depression symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.

However, the examiner also referred to VA outpatient mental health records from October and December 2013 which indicated that the Veteran's depression scale score was 23 and 18, respectively, which is interpreted as warranting treatment for depression, using antidepressant, psychotherapy and/or a combination of treatment.  

The examiner also referred to an April 2014 VA psychiatric outpatient evaluation indicating an Axis I diagnosis of depressive disorder with a treatment plan that included supportive therapy, and an increase in psychiatric medications.  

Nevertheless, the examiner opined that the Veteran's mental disorder was less likely than not related to service.  The examiner first noted that the Veteran's mental disorder was not diagnosed until many years after service.  The examiner also opined that the Veteran's depression was only mild in degree; and, seemed unrelated to head trauma, but could be related to a worsening of his medical conditions.  

The Veteran was afforded another VA psychiatric examination in June 2015.  The psychiatrist noted a diagnosis of unspecified depressive disorder and opined that it was due to chronic pain.  The examiner also opined that the Veteran's mood instability was mostly caused by his depressive disorder.  The examiner also indicated that although the Veteran had a formally diagnosed mental disorder, his symptoms were not severe enough to interfere with occupational and social functioning, or to require continuous medication.  Significantly, however, the examiner also noted the Veteran's medication list, which indicates that the Veteran is prescribed medications for anxiety (Lorazepam) and depression (Sertraline).  

Furthermore, when asked if it was possible to identify what portion of the Veteran's occupational and social impairment is caused by the TBI, the examiner checked the box marked "yes" and indicated that the Veteran's mood instability, which was caused mostly by his depressive disorder, could limit social functioning.  

The examiner concluded, however, that a link between the Veteran's neuropsychiatric condition and his posttraumatic headaches and TBI cannot be made.  The examiner reasoned that there was no evidence of psychiatric complaints or treatment until many years following discharge from service.  

In an October 2015 addendum opinion, a VA neurologist opined that the TBI-related symptoms included mild memory impairment, headaches, and neurobehavioral changes consisting of intolerance to certain situations.  The neurologist did not agree with the contention that the Veteran's depression was a direct consequence of the TBI.  

In October 2015, the Veteran was afforded another VA mental health examination to determine whether he had a diagnosis of posttraumatic stress disorder (PTSD).  The October 2015 VA psychiatric examiner determined that the Veteran had diagnoses of PTSD, which conformed to DSM-criteria (as a result of the 1961 head trauma), and unspecified anxiety disorder with PTSD symptoms.  The psychiatrist opined that the Veteran's psychiatric disorder caused total occupational and social impairment; and, that it was not possible to differentiate what portion of the occupational and social impairment was caused by the TBI.  The examiner indicated that the Veteran experienced the following symptoms:  depressed mood, anxiety, near-continuous panic or depression affecting independent and appropriate functioning, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a worklike setting, neglect of personal appearance, and an intermittent inability to perform activities of daily living.  

The psychiatrist observed severe anxiety and agitation at times.  The Veteran's wife reported that the Veteran had increased startle response to noise, crying when in pain, and tantrums.  The psychiatrist concluded that the Veteran had PTSD related to the head trauma in 1961 based on a longitudinal review of the psychiatric, social and occupational history, which provided evidence of a longstanding mental condition (including personality changes related to TBI) consisting of anxiety, irritability and personality changes involving irritability, poor tolerance to frustration, poor judgment and marked impulsivity with anger outbursts.  

However, in a November 2015 addendum opinion, a VA psychologist opined that the Veteran's only mental health diagnosis was unspecified depressive disorder, and, that the Veteran's symptoms did not meet the DSM-V diagnostic criteria for PTSD.  

The examiner indicated that the Veteran's unspecified depressive disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The examiner opined that the Veteran's current mental disorder was unrelated to service, including the TBI.  The examiner reasoned that no symptoms of a mental disorder were present in service, and the Veteran did not receive treatment for a depressive disorder until over 50 years following service discharge.  

Irrespective of which diagnosis is the most accurate, the fact remains that the Veteran has a diagnosed mental disorder, which, at the very least, includes a depressive disorder.  

After a review of the evidence of record, the Board finds that the evidence for and against service connection for a depressive disorder is in relative equipoise; that is, the evidence demonstrating that the Veteran's depressive disorder is related to service; i.e. is a TBI symptom, is equally weighted against the evidence demonstrating other etiology.  The evidence in support of the Veteran's claim includes competent medical opinions from Dr. L.R in October 2012 and a VA psychiatrist in October 2015.  These opinions link the Veteran's mental disorder to his TBI.  Weighing against the Veteran's claim are the VA medical opinions from September 2014, June 2015 and November 2015.  These examiners opined that the Veteran's current mental health disorder was due to chronic pain, reasoning that the onset of the disorder was many years following discharge from service because there was no evidence of mental health treatment until the current decade.  

The Board finds, however, that a lack of treatment for years following discharge from service, standing alone, cannot serve as the sole basis to deny the claim, particularly, where, as here, the regulations specifically note that TBI symptoms may have a delayed onset; and, that mental health symptoms described by the Veteran are typical in patients with TBI.  Furthermore, it is certainly possible that the Veteran has experienced mental health symptoms for years and only sought treatment recently as a result of increased physical pain/ailments which aggravated the underlying condition.  

Importantly, while the Veteran is not entitled to the presumption of secondary service connection afforded under 38 C.F.R. § 3.310(d) as noted above, he is not precluded from establishing service connection on a direct basis.  See, e.g., Combee v. Brown, 34 F 3d 1039 (Fed. Cir. 1994).  

Given that the regulations recognize that a TBI can result in mental health symptoms, with a potential for delayed onset of those symptoms, the Board must resolve reasonable doubt in the Veteran's favor, and find that it is at least as likely as not that the Veteran's depressive disorder is linked to the service-connected TBI.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the judgment of the Board that service connection is warranted for an acquired psychiatric disorder, variously diagnosed as depressive disorder, PTSD, and anxiety.

Tinnitus

The Veteran asserts that his tinnitus is a symptom of his TBI.  He reports that his tinnitus had its onset following the TBI in 1961.  VA examination reports from June 2010, August 2011 and September 2014 note the Veteran's report of tinnitus.  

The August 2011 VA examiner opined that the Veteran's tinnitus was related to his hearing loss; and, that his hearing loss and tinnitus were less likely as not related to the TBI, and more likely related to the Veteran's years of post-service occupational noise exposure.  The September 2014 audiologic examiner provided a similar opinion.  

However, a VA neurologist who was tasked with determine all of the symptoms associated with the Veteran's TBI in September 2014, indicated that the Veteran had "hearing loss and/or tinnitus" as a TBI symptom.  

Likewise, a VA examination in February 2016 indicated that the Veteran had a diagnosis of peripheral vestibular disorder, which was, as likely as not, related to the service-connected TBI.  The examiner also indicated that the Veteran's peripheral vestibular disorder was manifested by vertigo and tinnitus.  

In an April 2016 rating decision, the RO acknowledged that the Veteran's peripheral vestibular disorder/vertigo was a residual of the Veteran's TBI, but did not address the claim of service connection for tinnitus.  

Given that the Veteran's peripheral vestibular disorder has been associated with the TBI; and, because the February 2016 examiner determined that the Veteran's tinnitus is associated with the peripheral vestibular disorder, service connection for tinnitus is warranted.  

IV.  Increased Ratings

The Veteran seeks compensable disability ratings for the service-connected cyst removal, left cheek laceration, and residuals of a left maxillary bone fracture; and, a higher rating for the service-connected TBI residuals, which now include a peripheral vestibular disorder, depressive disorder, and tinnitus.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Abdominal Cyst & Left Cheek Laceration

The Veteran's status post abdominal cyst removal and residuals of a superficial laceration of the left cheek are rated as noncompensable pursuant to the Schedule of ratings for skin.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  1) scar is 5 or more inches (13 or more cm) in length; 2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; 3) surface contour of scar is elevated or depressed on palpation; 4) scar is adherent to underlying tissue; 5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); 6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and 8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id.

Under Diagnostic Code 7800, a 10 percent rating is assigned for a scar with one characteristic of disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  A 30 percent rating is assigned for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent rating is assigned for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  38 C.F.R. § 4.118.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  Id.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  Id.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  Id.

Under Diagnostic Code 7801, a compensable, 10 percent, evaluation is warranted for scars not of the head, face, or neck, which are deep and nonlinear, and which encompass an area or areas of at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters), with a deep scar being defined as one associated with underlying soft tissue damage.  A compensable evaluation is, similarly, warranted under Diagnostic Code 7802 for scars not of the head, face, or neck, which are superficial and nonlinear, and which encompass an area or areas of 144 square inches (929 square centimeters) or greater, with a superficial scar being defined as one not associated with underlying soft tissue damage.  Finally, a compensable, 10 percent, evaluation is warranted for one or two scars that are unstable or painful, with an unstable scar being defined as one where, for any reason, there is frequent loss of covering of the skin over the scar.  Significantly, scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 may be evaluated based on disabling effects not considered in the rating provided under those diagnostic codes under some other appropriate Diagnostic Code. 38 C.F.R. §  4.118 and Part 4, Diagnostic Codes 7801, 7802, 7804, 7805 (effective from October 23, 2008). 

Regarding the cyst removal, the Veteran's 1954 discharge examination indicates that the Veteran was hospitalized for 30 days during which time he had a cyst removed from his right lower quadrant.  There was no evidence of any residual disability.  

In September 2010, the Veteran requested an increased rating for all of his service-connected conditions.  However, this informal claim lacked specificity with regard to any worsening conditions.  The Veteran was notified in October 2010 to submit or identify evidence that would support his claim for increase.  In response, the Veteran noted the following on a VA Form 21-4138:  "Cyst Abdominal, removed; Cyst was removed of the right side of my face and hurt me when shaving and washing my face."

The Veteran was afforded a VA scar examination in January 2011.  The examiner noted that there was no visible scar on the Veteran's head, face, or neck.  There was no skin breakdown over the scar and no reports of pain.  There was no inflammation, no edema, and no keloid formation at the site of the old laceration.  There was no underlying soft tissue loss, skin was not indurated or inflexible.  Contour was not elevated or depressed.  There was no adherence to the underlying tissue, and no additional disabling effects were found.  

Likewise, the examiner noted the Veteran's in-service abdominal cyst removal based on a review of the service treatment records, but did not indicate that there were any residuals associated with the Veteran's abdominal cyst removal.  

The Veteran was sent another letter in May 2011 requesting him to submit additional evidence to support his claim for an increased rating for the abdominal cyst removal.  To date, the Veteran has neither submitted, nor identified, any additional evidence of record to support his claim for an increased rating for the abdominal cyst removal.  

Finally, at a February 2016 VA scars examination, the examiner indicated that the Veteran had no scars on his trunk or extremities (regions other than the head, face or neck).  

In summary, the Veteran has not identified, and the record does not show, any currently existing residuals of the in-service abdominal cyst removal.  Outpatient treatment records are negative for any complaints or findings with regard to the abdominal cyst removal, and the examiner in February 2016 indicated that there was no existing scar at the site of the removal.  

Moreover, when the Veteran was asked to provide evidence to support his claim for a compensable rating for the abdominal cyst removal, he responded that he had a cyst removed from his face, not abdomen. 

Accordingly, as no residuals exist, a compensable rating for the abdominal cyst removal is not warranted.

Likewise, regarding the service-connected face laceration, VA examiners in January 2011 and February 2016 both indicated that there was no visible scar present on the Veteran's face, and no characteristics of disfigurement.  Additionally limitation of function has not been identified.  

Accordingly, as no facial scar is visible, a compensable rating for the superficial laceration of the left cheek is not warranted.  

Left Maxillary Fracture 

The Veteran's left maxillary fracture residuals are rated, by analogy, as noncompensable pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9916.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 9916, malunion or nonunion of the maxilla is rated as noncompensable for slight displacement, 10 percent disabling for moderate displacement, and 30 percent disabling for severe displacement.  

A VA examiner in February 2011 noted the Veteran's reports of pain at the left side of his face.  Physical examination, however, did not correlate with the complaints of pain.  For example, the Veteran had no trouble opening his mouth or talking.  There was no bone loss and no limitation of motion at the temporomandibular articulation.  There was no evidence of osteoradionecrosis or osteomyelitis.  Neither malunion nor nonunion of the maxilla was indicated.  Panorex x-ray was essentially negative.  The examiner also noted that the Veteran received no treatment for the condition.  

Although the Veteran is competent to report pain at the fracture site, his reports of pain are not consistent with the objective findings and not otherwise supported by the record.  Additionally, while the Veteran reports pain, the VA examiner in February 2011 found no functional loss on examination.  Although pain may cause a functional loss, pain itself does not constitute functional loss."  Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  

In this case, the examiner did not indicate that the pain affected the Veteran's range of motion of the mouth/jaw, and found that the Veteran presented with no limitation of jaw movements.  Similarly, the examiner did not relate the Veteran's current complaints of pain to the in-service left maxillary fracture.  

The Board finds the objective evidence and other findings from the February 2011 VA examination report indicating no functional loss are more persuasive than the Veteran's subjective complaints of pain.  Even if the Board finds the Veteran's reports of pain credible, the VA examination report does not suggest that the pain causes functional loss.  There is no medical opinion to the contrary.  

For these reasons, the preponderance of the evidence is against the claim and a compensable disability rating for the left maxilla fracture is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Headaches

The Veteran seeks a rating in excess of 30 percent for the service-connected headaches.  The Veteran's posttraumatic headaches are rated by analogy to migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (2016).

At a VA examination in September 2011, the Veteran reported weekly headaches, mostly prostrating in nature, lasting for hours, not days, during the previous twelve month period.  

However, another VA examiner in September 2014 opined that the Veteran's headaches were not productive of characteristic prostrating attacks of migraine.  

The examiner also noted that although the Veteran subjectively reported a worsening of his headaches, the medical record was silent for evidence of worsening headaches since the previous examination.  

Similarly, a VA examiner in June 2015 noted the Veteran's description of his headaches, with pain, vision changes and dizziness, but nevertheless opined that the headaches were not characteristic of prostrating attacks of migraine.  However, that same examiner also noted that during a headache, the Veteran is not able to perform any activity.  

At a February 2016 VA examination, the Veteran reported that his migraine headaches continue despite medical treatment.  The Veteran reported that he suffers migraine attacks twice per month that require bedrest.  

Based on the Veteran's reports, the VA examiner opined that the Veteran suffered from characteristic prostrating attacks of migraine pain, but only on average of once per month.  

In summary, VA examiners disagree as to whether the Veteran's typical migraine headaches are prostrating in nature.  VA examiners in September 2011 and February 2016 indicated that the Veteran's headaches were prostrating in nature, but VA examiners in September 2014 and June 2015 opined that the headaches were not characteristic of prostrating attacks.  As the evidence in this regard is in relative equipoise, the Board must resolve doubt in the Veteran's favor and find that at least some of the Veteran's headaches are prostrating in nature.  

Turning to the frequency of these headaches, the VA examiner in September 2011 noted the Veteran's reports of weekly prostrating headaches.  While the Veteran maintains that his headache condition has worsened in severity since then, he also self-reported having only monthly prostrating headaches at the time of his February 2016 VA examination.  Thus, his statements regarding frequency of headaches is internally inconsistent.  That is, the Veteran reported an increase in headaches, but the examination reports reflect the opposite.  

Thus, while he claims in February 2016 to have prostrating headaches twice monthly, the Board finds more persuasive the examiner's finding of prostrating attacks occurring, on average, once monthly.  While the Veteran is certainly competent to report when one headache causes more pain than another headache, the examiner's medical expertise allows him to more accurately determine whether a headache is prostrating in nature based on the Veteran's reported symptoms.  

In this case, the Board finds that the overall disability picture more nearly approximates characteristic prostrating attacks occurring on an average once a month over last several months, and not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Even if the Board finds characteristic prostrating attacks occur twice per month, as the Veteran reported in February 2016, the level of severity and frequency does not more nearly approximate very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  The Veteran worked for years following service, and retired due to eligibility/age, and the record does not suggest that the Veteran's headache disability, alone, results in severe economic inadaptability.  For example, the VA examiner in September 2011 noted that the Veteran would have increased tardiness and increased absenteeism from work due to his headache disability, but the examiner did not suggest that the Veteran would be unable to work solely due to the headaches.  

Accordingly, the preponderance of the evidence is against the claim and a disability rating in excess of 30 percent for the service-connected headaches is not warranted at any time during the period covered by this claim.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

TBI-related peripheral vestibular disorder

As noted above, the RO determined that the Veteran's peripheral vestibular disorder was a residual of the Veteran's TBI; however, according to the April 2016 rating decision, the RO was unable to assign a separate disability rating for the peripheral vestibular disorder because VA policy does not allow these conditions when being associated with a TBI to be given a separate evaluation.  Accordingly, the RO included the peripheral vestibular disorder as part of the TBI rating of 10 percent.  

The Board finds, however, the service-connected TBI residual of peripheral vestibular disorder warrants a separate evaluation.  

The Veteran is currently in receipt of a 10 percent disability rating for a TBI, effective September 10, 2010.  This disability has been rated under Diagnostic Code 8045.

Diagnostic Code 8045 provides for the evaluation of traumatic brain injury residuals.  See 38 C.F.R. § 4.124a (2016).  There are three main areas of dysfunction listed that may result from traumatic brain injuries and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id. 

Likewise, VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic Code 8045.

In this case, the Veteran has a medically diagnosed peripheral vestibular disorder.  See February 2016 VA examination report.  According to the criteria for rating TBIs, as noted above, it is proper to evaluate TBI residuals with a distinct diagnosis under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms; and, as long as the same signs and symptoms are not used to support more than one evaluation.

Likewise, Note (1) makes clear that there may be an overlap of manifestations of conditions evaluated under the table titled, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, it is not appropriate to assign more than one evaluation based on the same manifestations.  

In this case, the Veteran's peripheral vestibular disorder is manifested by vertigo, which occasionally causes the Veteran to fall.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6204, peripheral vestibular disorders are rated as follows:  a 10 percent rating is assigned for occasional dizziness, and a 30 percent rating is assigned for dizziness and occasional staggering.  

Throughout the course of the appeal, the Veteran has reported dizziness.  Private treatment records from 2006 through 2011 show fairly consistent treatment for dizziness.  Imbalance was noted in August 2006.  In 2009, the Veteran was diagnosed with vertigo and Antivert was prescribed.  In March 2010, April 2010, and October 2011 dizziness with imbalance was noted, and the Veteran was prescribed Antivert for vertigo.  

In a December 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he suffered an injury when he recently fell due to his dizziness.  

At a VA examination in February 2016, the Veteran continued to report episodes of vertigo.  The examiner's diagnosis of a peripheral vestibular disorder was based, in part, on objective testing for vertigo.  Specifically, the Dix Hallpike test (Nylen-Barany test) for vertigo was abnormal, as a vertigo sensation was elicited with the Veteran's head tilted back.  

Given the Veteran has objective signs and symptoms of vertigo, a diagnosis of peripheral vestibular disorder, and several treatment records noting imbalance, the Board finds that the Veteran's reports of falling due to dizziness are consistent with the medical findings, and therefore credible. 

Based on the foregoing, the Board finds that the Veteran's peripheral vestibular disorder is productive of an overall disability picture that more nearly approximates that of dizziness and occasional staggering.  Accordingly, the assignment of a 30 percent rating is warranted.  

In assigning this separate rating, the Board has determined there are no overlapping symptoms accounted for in the currently assigned 10 percent rating for the service-connected TBI based on the Table for Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  


	(CONTINUED ON NEXT PAGE)






ORDER

The previously denied claim of service connection for hearing loss is reopened, and to that extent only, the appeal is granted.

Service connection for a lumbar spine disability is denied.  

Service connection for a depressive disorder is granted.

Service connection for tinnitus is granted.  

A compensable rating for the service-connected abdominal cyst removal is denied.  

A compensable rating for the service-connected superficial laceration of the left cheek is denied.  

A compensable rating for the service-connected left maxillary fracture residuals is denied.  

A disability rating in excess of 30 percent for the service-connected TBI-related headache disorder is denied.  

A separate rating of 30 percent, but not higher, for the service-connected TBI-related peripheral vestibular disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Hearing Loss

The Veteran maintains that his hearing loss and tinnitus are residuals of his service-connected TBI.  As noted above, VA examiners opined in June 2010, August 2011 and September 2014, that the Veteran's hearing loss was not related to his TBI.  The examiners reasoned, at least in part, that the Veteran's hearing loss was not documented until June 2008.  

However, as noted above, the Veteran has consistently maintained that his hearing loss and tinnitus began at the time of the TBI in 1961.  Additionally, the record contains medical reports showing that the Veteran remained unfit for duty due to posttraumatic headaches and hearing loss.  

Although it is not clear from these medical reports whether the Veteran had a hearing loss for VA purposes in 1973, they do serve as evidence suggesting that the Veteran experienced hearing loss long before 2008; and, they corroborate the Veteran's self-reported history at the time of the 2008 private audiometric examination that he had a long history of hearing loss.  Thus, while there is no audiogram objectively documenting hearing loss until 2008, the 1973 medical reports show complaints of hearing loss several decades earlier.  Moreover, these reports are associated with posttraumatic headaches, which were ultimately determined to be a residual of the Veteran's TBI, and no examiner has addressed this evidence.  As such, another medical opinion is necessary to decide the claim.  

Moreover, the June 2010 VA examiner opined that the Veteran's tinnitus was related to his hearing loss; and, a VA examiner in February 2016 diagnosed the Veteran with a peripheral vestibular disorder which included tinnitus.  Accordingly, another opinion is necessary to determine the likely etiology of the hearing loss, and whether it is, as likely as not, a residual symptom of the TBI.  



Right Elbow & Bilateral Knees

In a September 2012 claim, the Veteran asserted that had recently fallen and injured his right elbow and both knees.  He maintains that the fall was due to TBI-related vertigo, and therefore asserts that service connection is warranted for disabilities of the right elbow and both knees on a secondary basis.  

At a December 2012 VA examination, the examiner indicated a diagnosis of right olecranon bursitis, based on x-ray studies from June 2012.  The examiner also noted a diagnosis of bilateral knee osteoarthritis dating back to 2006.  The Veteran reported his right elbow pain began following a fall in 2012.  In addition, the Veteran reported that his bilateral knee pain began in 2006, but also reported that he fell in June 2012 which exacerbated his knee pain.

A VA examiner in December 2012 opined that the Veteran's bilateral knee pain was due to osteoarthritis, as a result of the aging process, and was not related to the fall in 2012.  The examiner did not provide an opinion on whether the Veteran's bilateral knee osteoarthritis was aggravated by a service-connected disability.  

The December 2012 VA examiner also opined that the Veteran's right elbow pain was not secondary to the Veteran's TBI, but rather, was related to a fall in 2012.  The examiner referred to a fall on June 8, 2012, and that, "He fell from his own feet 2 days ago receiving trauma to his RT arm."  The examiner did not address the Veteran's assertions that the fall was a result of TBI-related vertigo.  

In support of the Veteran's claim, he requested that the RO obtain records from 2012, presumably from June 2012, showing treatment for right elbow and knee pain following a fall.  The Board is unable to locate these records in the Veteran's claim file; however, it appears that such records exist given that the December 2012 VA examiner specifically referred to a June 2012 x-ray and documentation regarding a fall.  

Although the Veteran is competent to report an increase in knee pain following a fall in 2012, he does not possess the requisite medical expertise to provide a competent opinion on whether the Veteran's bilateral knee osteoarthritis was proximately due to, or aggravated by the claimed fall in 2012.  

In light of the foregoing, these matters must be remanded to obtain the outstanding medical evidence, and additional medical opinions.  

TBI & TDIU

Finally, the Veteran seeks a rating in excess of 10 percent for the service-connected TBI.  As noted in the above decision, the Board has determined that service connection is warranted for a depressive disorder and tinnitus.  As ratings for these service-connected disabilities have not yet been assigned, the Board is unable to address the issue of entitlement to a rating in excess of 10 percent for the service-connected TBI.  

Specifically, it must be determined whether the service-connected depressive disorder and/or tinnitus warrant separate evaluations and/or whether their symptoms are overlapping with the currently assigned 10 percent rating under Diagnostic Code 8045.  

Until that matter is resolved, the proper rating for the service-connected TBI cannot be determined.  Similarly, the issue of entitlement to a TDIU must also be deferred, as the question of whether the Veteran's combined rating meets the schedular threshold requirement for consideration of a TDIU under 38 C.F.R. § 4.16a is not yet known, and is inextricably intertwined with the remanded claims.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds an additional VA TBI examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, including, but not limited to VA treatment records from June 2012 showing treatment for injuries to the right elbow/forearm and knees following a fall.

2.  Schedule the Veteran for an appropriate VA examination for opinion as to the current nature and extent of his service-connected residuals of TBI.  The examiner must identify all separately diagnosable emotional/behavioral dysfunctions and physical (including neurological) dysfunctions residual of TBI manifest at any time during the appeal, and in particular, whether there are any signs and symptoms attributable to a mental disorder and/or tinnitus that are associated with the currently assigned 10 percent rating under Diagnostic Code 8045.  

Additionally, the examiner is asked to opine as to the likely etiology of the Veteran's hearing loss, and whether it is, as likely as not, a manifestation of his service-connected peripheral vestibular disorder.

The examiner should summarize the pertinent evidence of record, including lay statements, and reconcile any opinions provided with the other evidence of record.  All indicated examinations, tests, and studies must be conducted, including, if possible, cognitive function testing to determine whether there is objective evidence of memory impairment, attention, concentration or executive functions.  In this regard, it would be helpful if objective testing 

Additionally, the examiner should estimate the overall occupational functional limitation that results from the Veteran's service-connected TBI residuals.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or because the examiner does not have the needed knowledge or training).  Merely saying the examiner cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal with consideration of all applicable regulations concerning separate and combined evaluations.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


